Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on 2/18/2021.
The application has been amended as follows: 
The claims below replace all previous versions.

directly adjacent and parallel to the oil feed pipe connection port and the lubricating oil feed path in the bearing housing, and wherein the lubricating oil is capable to being heated by the heat of the fluid supplied to the turbine wheel, such that the viscosity is capable to being lowered.

The examiner’s amendment above was made in order to overcome prior art rejections and put the application in condition for allowance.

Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 01/02/2021 in conjunction with the examiner’s amendment above have obviated the rejections of record. Accordingly, claim 5 is allowable over the prior art because the prior art does not teach that the bearing housing has a lubricating oil feed path for supplying a lubricating oil to at least the radial bearings from an oil feed pipe connection port which extends radially inward of the bearing housing from an outer circumferential surface of the bearing housing, wherein the fluid supply section is provided directly adjacent and parallel to the oil feed pipe connection port and the lubricating oil feed path in the bearing housing, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745